 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDYELLOW CAB COMPANY, ET AL .1andCHAUFFEURS, TEAMSTERS &HELPERS,LOCAL No. 47, INTERNATIONAL BROTHERHOOD OF TEAM-STERS,CHAUFFEURS, WAREHOUSEMEN & HELPERS OF AMERICA, AFL,PETITIONER.Case No. 16-RC-1f12.March 6, 1953Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLaborRelationsAct, a hearing was held before William H. Rendel,Jr., hearing officer.The hearingofficer's rulingsmade at the hearingare free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :The Employerconsistsof three corporations 2 engaged in the oper-ation of taxicabs in the city of Wichita Falls, Texas.Although an-other taxicab company is also licensed to operate in the same city,the operations of the other company are limited to the carrying ofnonwhitepassengers.The Employer's cabs service a bus depot, rail-road station, and municipal airport on a voluntary nonexclusivebasis.3The Employerleases spaceat the bus depot which is utilizedas a taxi stand.However, thelease embracesan ordinary commercialletting without any obligation or privilege to serve the bus depot.The Employer's gross revenuefor the year 1951 was $800,000, ofwhich $160,000 was estimated to have been derived from fares fortripsoriginating or terminating at or near the 3 foregoing installa-tions.The Employer estimated that of this figure of $160,000, thesum of $7,000 was earned as a result of trips made to or from themunicipal airport; $5,000 from the railroad station; and $148,000from the bus depot taxi stand.The Employer's general managertestified,without contradiction, that only about 25 percent of thetrips originating or terminating at the bus depot taxi stand had beenmade to accommodate persons arriving or departing on busses, theremaining75 percent of the trips having been made to accommodatethe generalpublicgoingto or from downtown Wichita Falls 4Although the operations of the Employer partially meet the morerestricted standards recently adopted by the Board concerning theexerciseof jurisdiction over taxicab companies,5 we do not find that1Yellow Cab Company, Checker Cab Company,and City Cab and Rent Car Company.These names appear as amended by stipulation at the hearing.IBecause the three corporations share common ownership and management and becauseintegration of their operations is virtually complete,they are regarded as a single employerfor the purposes of this proceeding.8The record discloses that at least one interstate bus company uses the bus depot.4Based upon this estimate of the manner in which the income from the bus depot taxistand is derived,the Employer's income earned from carrying departing or arriving buspassengers was only$37,000.8 Cambridge Taxi Company,101 NLRB 1328.103 NLRB No. 34. YELLOW CAB COMPANY395under those standards the Employer's operations are substantialenough to warrant our asserting jurisdiction.Accordingly, the peti-tion is dismissed.OrderITISHEREBY ORDERED thatthe petition filed herein be, and it herebyis, dismissed.MEMBERSHOUSTON and STYLES, dissenting.We believe that the operations of the Employer satisfy therequisitesfor assertingjurisdiction over taxicabcompaniesas adopted by theBoard in theCambridge Taxi CompanycasesWe would thereforeassertjurisdictionin this case.9 Footnote5,supra.YELLOW CAB COMPANYandINTERNATIONAL BROTHERHOOD OF TEAM-STERS, CHAUFFEURS, WAREHOUSEMEN & HELPERS OF AMERICA, LOCALNo. 667, A. F. L., PETITIONER.Case No. 32-RC-541.March, 6,1953Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John Cienki, hearing officer.The hearing officer's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed.'Upon the entire record in this case, the Board finds:1.The Yellow Cab Company, a Tennessee corporation, with itsmain office and principal place of business in Memphis, owns andoperates a fleet of taxicabs under a certificate of public convenienceand necessity from the city of Memphis. It normally operates be-tween 130 and 135 cabs, but because of the steel and manpower short-ages it presently operates 106 cabs.The Employer has written agreements with Union Station andGreyhound Bus Lines for parking facilities at the respective stations.It also has an exclusive agreement with the Grand Central Station foroff-the-street parking?In consideration of the privileges granted,the agreements provide for the payment of a rental fee or a percentageof revenue obtained as a result of these agreements, whichever isIThe hearing officer rejected an offer of proof by the Intervenor wherein theIntervenoroffered to prove that at a meeting of the mechanics it was voted that the employees did notwish to be represented by the Petitioner.As a Union's showing of interest is not litigableat any stage of the proceedings, in accordance with well-establishedBoard policy,we affirmthe ruling of the hearingofficer.Cf. Phelps Dodge Corp.,98 NLRB 726..2The Employer, however,contendsand therecord reveals that, despite its exclusiveagreement,other cabcompanies,in fact, serve this terminal.103 NLRB No. 35.